DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Patent 9,493,013; hereinafter Chen).
With regards to claim 1, Chen teaches an ink composition, comprising: 
water (col. 1 line 63 to col. 2, line 11); 
from about 1 wt% to less than 5 wt% organic co-solvent (col. 2, line 12-22, “the amount of solvent(s) ranges from about 5 wt % to about 20 wt % of the total weight of the ink”, because the term “about 5 wt%” is a relative term that suggests the value is close to 5 wt% including deviation values a bit above/below 5 wt%, Chen is considered to teach values a bit less than 5 wt%.  See also MPEP § 2173.05(b)); 
from 1 wt% to 6 wt% organic pigment (col. 3, lines 50-67); and 
from 0.1 wt% to 3 wt% styrene acrylic resin dispersant having an acid number ranging from 100 mg KOH/g to 160 mg KOH/g (col. 2, lines 23-34).
 With regards to claim 2, Chen teaches the ink composition of claim 1, wherein the water is present in the ink composition at from 90 wt% (col. 3, lines 46-49) to 97 wt%.
With regards to claim 4, Chen teaches the ink composition of claim 1, wherein the organic co-solvent includes a hydroxyethyl group (col. 2, lines 12-22).
With regards to claim 5, Chen teaches the ink composition of claim 1, wherein the organic co-solvent has a partition coefficient from -1.4 log P1-octanol/water to -0.1 log P1-octanol/water (it is noted that since the organic co-solvent disclosed by Chen is the exact co-solvent as disclosed in the Specification of the instant invention, the co-solvent of Chen would have the same property including those as claimed).
With regards to claim 6, Chen teaches the ink composition of claim 1, wherein the organic co-solvent includes 2-pyrrolidinone, 2-hydroxyethyl 2-pyrrolidinone, 5.5-dimethyl hydantoin, ethylhydroxy propanediol, di-(2-hydroxyethy)-5.5-dimethylhydantoin, triethylene glycol, or a combination thereof (col. 2, lines 12-22).
\With regards to claim 7, Chen teaches the ink composition of claim 1, wherein the organic co-solvent is a combination of 2-hydroxyethyl 2-pyrrolidinone and di-(2-hydroxyethy)-5.5-dimethyl hydantoin (col. 2, lines 12-22).
With regards to claim 8, Chen teaches the ink composition of claim 1, wherein the styrene acrylic resin dispersant (“from about 0.3 wt% to about 3 wt%”, col. 2, lines 32-34) and the organic pigment (“from about 1.5 wt% to about 3 wt%”, col. 3, lines 65-67) are present at a weight ratio from 1:10 (0.3 wt%:3 wt%) to 1:2.
With regards to claim 9, Chen teaches the ink composition of claim 1, wherein the ink composition further includes from 0.3 wt% to 2 wt% polyurethane binder (col. 2, line 35 to col. 3, line 6).
With regards to claim 11, Chen teaches the ink set, comprising: 
a colored ink, including: 
water (col. 1 line 63 to col. 2, line 11); 
from about 1 wt% to less than 5 wt% organic co-solvent (col. 2, line 12-22, “the amount of solvent(s) ranges from about 5 wt % to about 20 wt % of the total weight of the ink”, because the term “about 5 wt%” is a relative term that suggests the value is close to 5 wt% including deviation values a bit above/below 5 wt%, Chen is considered to teach values a bit less than 5 wt%.  See also MPEP § 2173.05(b)); 
from 1 wt% to 6 wt% organic pigment (col. 4, lines 15-27); and 
from 0.1 wt% to 3 wt% styrene acrylic resin dispersant having an acid number ranging from 100 mg KOH/g to 160 mg KOH/g (col. 2, lines 23-34),
and 
a black ink, including: 
water (col. 1 line 63 to col. 2, line 11), 
a carbon black pigment (col. 3, lines 50-67), and 
a dispersant (col. 2, lines 23-34).
With regards to claim 12, Chen teaches the ink set of claim 11, wherein a water content of the colored ink is from 90 wt% (col. 3, lines 46-49) to 97 wt%.
With regards to claim 13, Chen teaches the ink set of claim 11, wherein the dispersant for the carbon black pigment (col. 3, lines 50-67) is a styrene resin acrylic dispersant having an acid number ranging from 100 mg KOH/g to 160 mg KOH/g (col. 2, lines 23-34).
With regards to claim 14, Chen teaches a method of printing, comprising 
jetting an ink composition onto a media substrate (col. 5, lines 14-22), 
the ink composition, including water (col. 1 line 63 to col. 2, line 11); 
from about 1 wt% to less than 5 wt% organic co-solvent (col. 2, line 12-22, “the amount of solvent(s) ranges from about 5 wt % to about 20 wt % of the total weight of the ink”, because the term “about 5 wt%” is a relative term that suggests the value is close to 5 wt% including deviation values a bit above/below 5 wt%, Chen is considered to teach values a bit less than 5 wt%.  See also MPEP § 2173.05(b)); 
from 1 wt% to 6 wt% organic pigment (col. 4, lines 15-27); and 
from 0.1 wt% to 3 wt% styrene acrylic resin dispersant having an acid number ranging from 100 mg KOH/g to 160 mg KOH/g (col. 2, lines 23-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent 9,493,013; hereinafter Chen) in view of Deardurff et al. (US Publication 2017/0183523; hereinafter Deardurff).
With regards to claim 3, Chen teaches the ink composition of claim 1.  However, Chen is silent regarding wherein the organic co-solvent includes a lactam.
Deardurff teaches an ink composition including an organic co-solvents includes lactam ([0022]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of organic co-solvents in ink composition as taught by Chen with another known type of organic co-solvent as taught by Deardurff with reasonable expectation of performing as originally intended.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent 9,493,013; hereinafter Chen) in view of Prasad et al. (US Patent 9,637,654; hereinafter Prasad).
With regards to claim 10, Chen teaches the ink composition of claim 1.  However, Chen is silent regarding the ink composition further comprising a chelating agent selected from 1,3-propylenediiaminetetraacetic acid, ethylenediamine-N,N-disuccinic acid trisodium salt, glutamic acid, N,N-diacetic acid, alpha-alaninediacetic acid trisodium salt, ethyl diglycol, disodium ethanoldiglycine, 4,5-dihydroxy-1,3-benzenesulfonic acid (Example 1), or a combination thereof.
Prasad teaches an ink composition comprising a chelating agent selected from 1,3-propylenediiaminetetraacetic acid, ethylenediamine-N,N-disuccinic acid trisodium salt, glutamic acid, N,N-diacetic acid, alpha-alaninediacetic acid trisodium salt, ethyl diglycol, disodium ethanoldiglycine, 4,5-dihydroxy-1,3-benzenesulfonic acid (col. 7, Example 1), or a combination thereof.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the chelating agent as taught by Prasad to the ink composition of Chen to help the ink composition to resist decomposition (col. 4, lines 49-60; Prasad).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent 9,493,013; hereinafter Chen) in view of Van Berlo (US Publication 2013/0209750).
With regards to claim 15, , Chen teaches the method of printing of claim 14.  However, Chen is silent regarding wherein the media substrate is a printable liner and the method further includes applying the printable liner to a flute of a corrugated article using a hot corrugation process at from 140 C to 220 C.
Van Berlo teaches a conventional method for forming corrugated board includes applying a printable liner to a flute of a corrugated article using a hot corrugation process at from 140°C to 220°C ([0006-0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the method of Van Berlo to the method of printing of the media substrate of Chen with reasonable expectation of forming a single face corrugated paper board ([0007]; Van Berlo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            /JENNIFER BAHLS/            Primary Examiner, Art Unit 2853